Exhibit 23-1 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the Registration Statement (Form S-8 No. 333-145785) of TechTarget, Inc. and in the related Prospectuses of our reports dated July 13, 2009, with respect to the consolidated financial statements of TechTarget, Inc., and the effectiveness of internal control over financial reporting of TechTarget, Inc., included in this Annual Report (Form 10-K/A) for the year ended December 31, 2008. /s/ Ernst & Young
